Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over BIADSY; FADI et al. US 20190156820 A1 (hereinafter BIADSY).
Re claims 1 and 11, BIADSY teaches
1. A speech processing method comprising: 
learning to obtain at least one region-specific weight 5information for each word included in an utterance of a speaker; and (portions of speech as words, probability weights and model weights, learning is updating and adapting thereof via models as well as training, one or more models per dialect where one or more dialects are present, feature data, vectors, dimensions e.g. SVM training 0004, 0006, 0019, 0033-0037, 0071 with fig. 2)
updating word embedding information based on the at least one region-specific weight information obtained for each of the word.  (learning is updating and adapting thereof via models as well as training, one or more models per dialect where one or more dialects are present, feature data, vectors, dimensions e.g. SVM training 0004, 0006, 0019, 0033-0037, 0071 with fig. 2)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of BIADSY to incorporate training as taught by the embodiment of BIADSY to include SVM as training input to account for nth degree vectorized schemes and adaptation.

Re claims 2 and 12, BIADSY teaches
2. The method of claim 1, further comprising, before the learning to obtain the weight information, learning to obtain the word embedding information corresponding to word data.  (learning is updating and adapting thereof via models as well as training, one or more models per dialect where one or more dialects are present, feature data, vectors, dimensions e.g. SVM training 0004, 0006, 0019, 0033-0037, 0071 with fig. 2)

Re claims 3 and 13, BIADSY teaches
153. The method of claim 1, wherein the word embedding information is updated for a word used for obtaining the at least one region-specific weight information.  (learning is updating and adapting thereof via models as well as training, one or more models per dialect where one or more dialects are present, feature data, vectors, dimensions e.g. SVM training 0004, 0006, 0019, 0033-0037, 0071 with fig. 2)

Re claims 4 and 14, BIADSY teaches
4. The method of claim 1, wherein the word data comprises 20at least one dialect for each word, and 53the at least one dialect comprises a standard language.  (dialect, portions of speech as words, probability weights and model weights, learning is updating and adapting thereof via models as well as training, one or more models per dialect where one or more dialects are present, feature data, vectors, dimensions e.g. SVM training 0004, 0006, 0019, 0033-0037, 0071 with fig. 2)

Re claims 5 and 15, BIADSY teaches
(vectors via probability weights and model weights, learning is updating and adapting thereof via models as well as training, one or more models per dialect where one or more dialects are present, feature data, vectors, dimensions e.g. SVM training 0004, 0006, 0019, 0033-0037, 0071 with fig. 2)

Re claims 6 and 16, BIADSY teaches
6. The method of claim 5, wherein the updating of the word embedding information comprises calculating each of the at least 10one region-specific weight and each of the vector values.  (vectors via probability weights and model weights, learning is updating and adapting thereof via models as well as training, one or more models per dialect where one or more dialects are present, feature data, vectors, dimensions e.g. SVM training 0004, 0006, 0019, 0033-0037, 0071 with fig. 2)

Re claims 8 and 18, BIADSY teaches
8. The method of claim 1, further comprising processing the utterance of the speaker as natural language based on the updated word (words, probability weights and model weights, learning is updating and adapting thereof via models as well as training, one or more models per dialect where one or more dialects are present, feature data, vectors, dimensions e.g. SVM training 0004, 0006, 0019, 0033-0037, 0071 with fig. 2)

Re claims 9 and 19, BIADSY teaches
59. The method of claim 1, further comprising obtaining optimal word embedding Information by learning to obtain at least one or more region-specific weight information for each word included in the utterance of the speaker each time the speaker speaks.  (portions of speech as words, probability weights and model weights, learning is updating and adapting thereof via models as well as training, one or more models per dialect where one or more dialects are present, feature data, vectors, dimensions e.g. SVM training 0004, 0006, 0019, 0033-0037, 0071 with fig. 2)

Re claims 10 and 20, BIADSY teaches
10. The method of claim 9, wherein the word embedding information updated each time the speaker speaks is close to the optimal word embedding information. (optimization is learning which is updating and adapting thereof via models as well as training, one or more models per dialect where one or more dialects are present, feature data, vectors, dimensions e.g. SVM training 0004, 0006, 0019, 0033-0037, 0071 with fig. 2)


Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over BIADSY; FADI et al. US 20190156820 A1 (hereinafter BIADSY) in view of PARK; Sung Soo US 20160140954 A1 (hereinafter PARK).
Re claims 7 and 17, BIADSY teaches
7. The method of claim 1, wherein the learning to obtain the weight information comprises: 
learning to obtain at least one region-specific weight information corresponding to the obtained at least one utterance feature data.  (portions of speech as words, probability weights and model weights, learning is updating and adapting thereof via models as well as training, one or more models per dialect where one or more dialects are present, feature data, vectors, dimensions e.g. SVM training 0004, 0006, 0019, 0033-0037, 0071 with fig. 2)
However, BIADSY fails to teach
obtaining at least one utterance feature data comprising at 15least one of intonation, elevation, or intensity from the utterance of the speaker; and (Park 0004 and 0006)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of BIADSY to incorporate the above claim limitations as taught by PARK to allow for improvements of BIADSY to account articulation patterns tied to dialects to learn in the trainable adaptable model of BIADSY, thereby reducing error rate and increasing the capacity of the model.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

LI; Xiangang et al.	US 20190189112 A1
	ASR and dialect analysis.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached at (571)272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2656                                                                                                                                                                                                        (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov